DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 8/10/21 have been approved by the examiner and entered into the record.  The claim objection of 5/7/21 is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art fails to show or suggest the protection device for a motor vehicle interior as recited in amended claims 1 and 16 of the correspondence of 8/10/21.  Note the discussion of the claims and the prior art in the remarks section of the same correspondence.  The applicant point out that the prior art of Lin fails to meet the instant claims in that the luminous element extends longitudinally along the side edges of the flexible fabric [claim 1, lines 18-21; claim 16, lines 25-27], and the guide rails/guide profiles extend longitudinally and supportably guide the side edges of the flexible fabric [claim 1, lines 11-14; claim 16, lines 11-20].  Similarly, DE 102015210977 fails to meet the above limitations.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA K TSO/Primary Examiner, Art Unit 2875